Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Status
	Claims 1-4, 11-12, and 17-21 are pending.
	Claims 22-24 are cancelled by Examiner’s amendment below.
	Claims 1-4, 11-12, and 17-21 are allowed. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims with respect to the claim set filed on 11/23/2020.
Cancel claims 22-24. It is noted that Applicant’s election made on 12/14/2016 was made without traverse.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have overcome all the rejections of record as the claims are now limited to wherein the recombination is not induced. The cited prior art was all directed toward technology that used nucleases or recombinases to induce targeted recombination between B-chromosomes. Moreover, the prior art in general suggests that recombination between B-chromosomes does not reliably occur. In fact, this is a large part of the motivation to use B-chromosomes as a site for a gene stack, given the presumed stability of the site. Moreover, it is noted that the inventor Dr. Lamb filed a declaration on 06/07/2019 indicating that his group had observed recombination between B-chromosomes. As such, claims 1-4, 11-12, and 17-21 are allowed.   


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663